                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

LEE WILSON D/B/A BAIL AMERICA                     §
                                                  §
VS.                                               §       CAUSE NO. 1:18-cv-1113 LY
                                                  §
NINA RUSSELL STANFIELD                            §

                           REPORT AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

TO:      THE HONORABLE LEE YEAKEL
         UNITED STATES DISTRICT JUDGE

         Before the Court are Defendant’s Motion to Dismiss Plaintiff’s First Amended Complaint (Dkt.

No. 9); Plaintiff’s Response (Dkt. No. 11); and Defendants’ Reply (Dkt. No. 13). The undersigned

submits this Report and Recommendation to the United States District Court pursuant to 28 U.S.C.

§ 636(b) and Rule 1(h) of Appendix C of the Local Court Rules.

                                I.   GENERAL BACKGROUND

         Plaintiff Lee Wilson d/b/a Bail America operates a bail bond business in Comal County,

Texas.    Defendant Nina Russell Stanfield is a member of the Comal County Bail Bond Board

(“Board”). The Board is a county entity created by state statute and is responsible for supervising

and regulating the bail bond business and enforcing bond rules and statutes. Pruett v. Harris Cty.

Bail Bond Bd., 499 F.3d 403, 407 n.1 (5th Cir. 2007), cert. denied, 552 U.S. 1181 (2008). Wilson

alleges that Stanfield, who is also an operator of a bail bond business in Comal County, abused her

position as a member of the Board in attempt to suspend or revoke Wilson’s bail bond license in

Comal County in order to “remove her largest competitor from the market.” Dkt. No. 8 at 2. He

alleges that Stanfield filed seven baseless complaints against him accusing him of violating the

solicitation and advertising regulations contained in TEX. OCC. CODE § 1704.109. Wilson also

alleges that Stanfield manipulated the Board to circumvent due process requirements and repeatedly
put Wilson’s license on the Board’s Agenda, in an unsuccessful attempt to cause him to lose his

license. In this suit, Wilson alleges that Stanfield’s attempts to revoke his license violated his due

process rights under the Fourth and Fourteenth Amendments. In addition to seeking a permanent

injunction to “prevent Defendant Stanfield from engaging in activities in violation of the law or

Board rules,” Wilson seeks compensatory and punitive damages and attorneys fees.

       Stanfield moves to dismiss the suit, contending Wilson lacks standing, his claims are barred

by sovereign immunity, and he has failed to state a claim upon which relief may be granted.

                                  II. STANDARD OF REVIEW

       Standing is a matter of subject matter jurisdiction—when a plaintiff lacks standing to bring

his case, the court lacks subject matter jurisdiction over the dispute. Lujan v. Defenders of Wildlife,

504 U.S. 555, 560 (1992). A motion to dismiss pursuant to Rule 12(b)(1) for lack of subject matter

jurisdiction tests the court’s statutory or constitutional power to adjudicate the case. Home Builders

Ass'n of Miss., Inc. v. City of Madison, Miss., 143 F.3d 1006, 1010 (5th Cir. 1998). “The burden of

proof for a Rule 12(b)(1) motion to dismiss is on the party asserting jurisdiction.” Ramming v.

United States, 281 F.3d 158, 161 (5th Cir. 2001). In ruling on a Rule 12(b)(1) motion to dismiss,

the court may rely on (1) the complaint alone, presuming the allegations to be true, (2) the complaint

supplemented by undisputed facts, or (3) the complaint supplemented by undisputed facts and by the

court's resolution of disputed facts. Den Norske Stats Oljeselskap As v. HeereMac Yof, 241 F.3d 420,

424 (5th Cir. 2001).

       When a Rule 12(b)(1) motion is filed with other Rule 12 motions, the court should address

the jurisdictional attack before addressing any attack on the merits. See Ruhrgas AG v. Marathon

Oil Co., 526 U.S. 574, 578 (1999) (“Customarily, a federal court first resolves doubts about its

jurisdiction over the subject matter. . .”). Accordingly, the Court will first address the issue of

whether the Plaintiff has standing to bring this lawsuit. See Calderon v. Ashmus, 523 U.S. 740, 745

                                                  2
(1998) (“[We] have decided that we must first address whether this action for a declaratory judgment

is the sort of ‘Article III’ ‘case or controversy’ to which federal courts are limited.”).

                                          III. ANALYSIS

        Under Article III of the Constitution, the federal courts have jurisdiction over a claim

between a plaintiff and a defendant only if it presents a “case or controversy.” This is a “bedrock

requirement.” Raines v. Byrd, 521 U.S. 811, 818 (1997). The power granted to federal courts under

Article III “is not an unconditioned authority to determine the constitutionality of legislative or

executive acts.” Valley Forge Christian College v. Americans United For Separation of Church and

State, Inc., 454 U.S. 464, 471 (1982). In order to establish a case or controversy sufficient to give

a federal court jurisdiction over their claims, a plaintiff must satisfy three criteria. See Lujan, 504

U.S. at 560-61. First, the plaintiff must show that he has suffered, or is about to suffer, an “injury

in fact.” Id. Second, “there must be a causal connection between the injury and the conduct

complained of.” Id. Third, “it must be likely, as opposed to merely speculative, that the injury will

be redressed by a favorable decision.” Id. at 561(citation omitted). The party invoking federal

jurisdiction bears the burden of establishing these elements. Id. If any one of these three

elements—injury, causation, and redressability—is absent, the plaintiff lacks standing under Article

III to assert his or her claim. Here, Stanfield bases her standing argument on the allegation that

Wilson has failed to meet the injury in fact and redressability requirements.

        The first element of standing requires the plaintiff to show that he has suffered an “injury in

fact—an invasion of a legally protected interest which is (a) concrete and particularized, and (b)

actual or imminent, not conjectural or hypothetical.” Id. at 560. Wilson alleges that Stanfield’s

attempt to revoke his license violated his due process rights under the Fourteenth Amendment.1 The


       1
         Wilson’s First Amended Complaint also invokes the Fourth Amendment in the context of
his allegations that his procedural due process rights were violated. Because the facts of this case

                                                   3
Fourteenth Amendment’s Due Process Clause provides that certain substantive rights—life, liberty,

and property—cannot be deprived except pursuant to “constitutionally adequate procedures.”

Cleveland Board of Education v. Loudermill, 470 U.S. 532, 541 (1985). Those “constitutionally

adequate procedures” require notice and an opportunity to be heard. Mullane v. Central Hanover

Bank & Trust Co., 339 U.S. 306, 313 (1950). To show that he suffered an injury in fact, Wilson

would have to demonstrate that his due process rights were violated in this case. “To bring a

procedural due process claim under § 1983, a plaintiff must first identify a protected life, liberty or

property interest and then prove that governmental action resulted in a deprivation of that interest.”

Baldwin v. Daniels, 250 F.3d 943, 946 (5th Cir. 2001). If the plaintiff establishes a deprivation of

a property right, then courts look to determine what process was due in the case. Logan v.

Zimmerman Brush Co., 455 U.S. 422, 428 (1982).

       The Court will assume that Wilson has a property interest in his state-issued bondsman

license. See Richards v. City of Columbus, 1993 WL 413911at *2 (5th Cir. 1993) (“We assume

arguendo, as did the district court, that Richards had a property interest in his state-issued bondsman

license and that property interest merited due process protection.”). But Wilson has failed to allege

a due process violation because his pleadings demonstrate that—despite the alleged efforts of

Stanfield to the contrary—his license was never revoked. Thus, Wilson cannot allege he was

deprived of any property right he has in his license. As Wilson acknowledges in his pleadings, he

had a full hearing before the Board on August 31, 2018, and “the complaint was dismissed by the

Board.” Dkt. No. 8 at ¶ 14. Wilson’s bail bond license has not been revoked and he has not been

punished by the Board. Accordingly, Wilson has failed to allege a deprivation of a property right,

and thus a violation of due process. See Guiles v. Tarrant Cty. Bail Bond Bd., 2011 WL 13183115


do not involve a search, seizure, or use of force, however, the Fourth Amendment is not applicable.
See County of Sacramento v. Lewis, 523 U.S. 833 (1998).

                                                  4
at * 6 (N.D. Tex. Mar. 5, 2011) aff’d, 456 F. App’x 485 (5th Cir. 2012); Castaneda v. Flores, 2007

WL 2329857 at *4 (S.D. Tex. Aug. 13, 2007). See also LaCroix v. Marshall Cnty., Mississippi, 409

F. App’x 794, 804 (5th Cir. 2011) (because county did not deny plaintiffs license tags there was no

deprivation of a protected property interest).

        In addition to alleging that Stanfield violated his due process rights in the past by filing

complaints against him, Wilson also seeks a permanent injunction to “prevent Defendant Stanfield

from engaging in activities in violation of the law or Board rules” in the future. “In order to

demonstrate that a case or controversy exists to meet the Article III standing requirement when a

plaintiff is seeking injunctive or declaratory relief, a plaintiff must allege facts from which it appears

there is a substantial likelihood that he will suffer injury in the future.” Bauer v. Texas, 341 F.3d 352,

358 (5th Cir. 2003). The plaintiff must allege facts from which the continuation of the dispute may

be reasonably inferred. Id. Additionally, the continuing controversy may not be conjectural,

hypothetical, or contingent; it must be real and immediate, and create a definite, rather than

speculative threat of future injury. Id. Wilson’s allegations, though troubling, are not enough to

create standing for him to seek an injunction for future actions. As the district court in Guiles stated:

“This Court does not have the power to enjoin the Board from barring [plaintiff’s] license in the

future because Texas law gives them the authority to suspend [plaintiff’s] license should he fail to

comply with the bail-bond licensing requirements.” Guiles, 2011 WL 13183115 at * 4. See also,

CAMP Legal Defense Fund, Inc. v. City of Atlanta, 451 F.3d 1257, 1276 (11th Cir. 2006)

(concluding that an organization lacked standing to challenge a provision where it “failed to present

evidence that it has, or imminently will be, denied a permit”); Allendale Leasing, Inc. v. Stone, 614

F. Supp. 1440, 1448 (D.R.I. 1985), aff’d, 788 F.2d 830 (1st Cir. 1986).

        Even if Wilson had alleged a deprivation of a property right, his procedural due process claim

would likely still fail as his allegations show he received adequate process. “The due process clause

                                                    5
generally requires notice and a hearing prior to a constitutional deprivation.” Chichakli v. Szubin,

546 F.3d 315, 317 (5th Cir. 2008). Wilson’s First Amended Complaint demonstrates that he

received notice of the complaints against him, had a full hearing before the Board and that ultimately

all complaints and charges against him were dismissed. Dkt. No 8 at ¶14, 18. This would appear

to be the process he was due in this situation. See Burns v. Harris County Bail Bonds Bd., 139 F.3d

513, 521 (5th Cir. 1998); Tucker v. Caldwell, 608 F.2d 140, 145 (5th Cir. 1979).       Because Wilson

has failed to allege an injury in fact, he has failed to establish standing in this case. “All three

elements laid out in Lujan must be present for a plaintiff to have standing to sue; if a single element

is missing, our inquiry has ended and the case must be dismissed.” Sullo & Bobbitt P.L.L.C. v.

Abbott, 536 Fed. App’x 473, 476 (5th Cir. 2013). 2

                                   IV. RECOMMENDATION

        Based upon the foregoing, the Magistrate Court RECOMMENDS that the District Court

GRANT Defendant’s Motion to Dismiss Plaintiff’s First Amended Complaint (Dkt. No. 9) for lack

of standing and dismiss Plaintiff Lee Wilson d/b/a Bail America’s case in its entirety.

                                          V. WARNINGS

        The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections. See

Battle v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file

written objections to the proposed findings and recommendations contained in this Report within

fourteen (14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and, except


       2
       Because Wilson has no standing to bring the suit, the Court does not address the other
arguments in the motion to dismiss.

                                                   6
upon grounds of plain error, shall bar the party from appellate review of unobjected-to proposed

factual findings and legal conclusions accepted by the District Court. See 28 U.S.C. § 636(b)(1)(c);

Thomas v. Arn, 474 U.S. 140, 150-53, 106 S. Ct. 466, 472-74 (1985); Douglass v. United Servs.

Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

       SIGNED this 26th day of August, 2019.



                                            _____________________________________
                                            ANDREW W. AUSTIN
                                            UNITED STATES MAGISTRATE JUDGE




                                                 7
